        Case 3:15-cv-00050-JAM Document 642 Filed 01/28/21 Page 1 of 12




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT



 RICHARD M. COAN, TRUSTEE OF THE
 BANKRUPTCY ESTATE OF SEAN
 DUNNE
     Plaintiff,
                                                     Civ. No. 3:15-cv-000050 (JAM)
             v.

 SEAN DUNNE, et al
      Defendants

  RULING ON PLANTIFF RICHARD M. COAN’S RENEWED MOTION FOR POST-
  VERDICT, PREJUDGMENT REMEDIES PURSUANT TO FED. R. CIV. P. 64 AND
                        CONNECTICUT LAW
       Pursuant to Fed. R. Civ. P. 64 and Connecticut General Statute §52 -278a et seq., Plaintiff

Richard M. Coan, Trustee of the Bankruptcy Estate of Sean Dunne moves the Court for entry of

post-verdict prejudgment remedies against defendant Gayle Killilea Dunne, wife of the

bankruptcy debtor Sean Dunne (the “Debtor”). (ECF No. 621).

       On June 4, 2019, a jury found by the preponderance of the evidence that Killilea was the

recipient of multiple fraudulent transfers from her husband the Debtor in the amount of

€17,765,706 and $278,297.18. The jury verdict does not take into account the Trustee’s pending

equitable claims, nor does it take into account prejudgment interest and costs incurred by the

Trustee which he contends are recoverable as the prevailing party.

       The Trustee brings this post-verdict motion to secure satisfaction of judgment.

Specifically, the Trustee seeks an Order: (1) directing Killilea to provide an updated asset

disclosure, pursuant to Conn. Gen. Stat. §52-278n; (2) attaching Killilea’s membership interest in

Defendants WAHL, LLC and Mountbrook USA, LLC; (3) attaching and/or garnishing rents at

22 Stillman Lane, Greenwich, CT (the “Stillman Lane property”); (3) attaching her assets located


                                                 1
             Case 3:15-cv-00050-JAM Document 642 Filed 01/28/21 Page 2 of 12




     in Connecticut, being paid to Defendant WAHL, LLC; (4) attaching Killilea’s interest in other

     non-U.S. assets in which she holds an interest; (5) enjoining Killilea from using, reducing

     diminishing, transferring, disposing of, and/or in any respect dissipating monies available to

     satisfy the verdict amount and further to hold, preserve, and maintain inviolate, for the Trustee’s

     benefit, the verdict amount; and (6) granting such other and further relief as the Court may deem

     sufficient to satisfy the judgment.

            For the reasons that follow, the Trustee’s Renewed Motion for Post-Verdict Prejudgment

     Remedies (ECF No. 621) is GRANTED.

I.   BACKGROUND

            The Debtor Sean Dunne filed his petition for bankruptcy under Chapter 7 of the United

     States Code on March 29, 2013 (the “Petition Date”) in the United States Bankruptcy Court for

     the District of Connecticut. (ECF No. 621 at 5 ¶1). Plaintiff Richard M. Coan was appointed the

     Chapter 7 Trustee on the Petition Date. Id. ¶2.

            On March 27, 2015, the Trustee filed an adversary proceeding in the Bankruptcy Court

     seeking money damages, equitable relief, declaratory relief, costs, interest and fees. Through the

     action, the Trustee sought the avoidance and recovery of allegedly fraudulent transfers pursuant

     to the U.S. Bankruptcy Code and other applicable law and asserted claims for unjust enrichment,

     constructive trust and other relief. Id. ¶3. On April 12, 2016, by Order of the Bankruptcy Court,

     the Trustee filed this First Amended Complaint. (ECF No. 189).

            This case was tried to a jury before District Judge Jeffrey Alker Meyer from May 6

     through May 24, 2019. On June 4, 2019, the jury returned a unanimous verdict against

     Defendant Gayle Killilea on seven counts. (ECF No. 509).

            On Count One, the jury found by a preponderance of the evidence that on March 29,

     2013, Sean Dunne engaged in an intentionally fraudulent transfer of the Walford property in

                                                       2
         Case 3:15-cv-00050-JAM Document 642 Filed 01/28/21 Page 3 of 12




violation of the U.S. Bankruptcy Code. They found Defendant Killilea liable for damages in the

amount of €14,000,000. Id. at 1.

        On Count Three, the jury found by a preponderance of the evidence that on or about

February 27, 2012, Sean Dunne engaged in an intentionally fraudulent transfer of real property

located at 81 North Wall Quay Dublin in violation of the U.S. Bankruptcy Code. They found

Defendant Killilea liable for damages in the amount of €100,000. Id. at 2.

        On Count Four, the jury found by a preponderance of the evidence that on or about

February 27, 2012, Sean Dunne engaged in a constructively fraudulent transfer of real property

located at 81 North Wall Quay Dublin in violation of the U.S. Bankruptcy Code. They found

Defendant Killilea liable for damages in the amount of €200,000.

        On Count Ten, the jury found by a preponderance of the evidence that on various dates in

2011 and 2012, Sean Dunne engaged in constructively fraudulent transfers to Gayle Killilea of

Lucy Partnership payments in violation of the U.S. Bankruptcy Code. They found Defendant

Killilea liable for damages in the amount of €112,500 (August 11, 2011); €95,500 (October 28,

2011); and €50,000 (April 23, 2012). Id. at 4-5.

        On Count Eleven, the jury found by a preponderance of the evidence that on various

dates in 2010 and 2011, Sean Dunne engaged in an intentionally fraudulent transfer to Gayle

Killilea of Lucy Partnership payments in violation of Irish law. They found Defendant Killilea

liable for damages in the amount of €123,956 (October 26, 2010) and €68,750 (March 11, 2011).

Id. at 5-6.

        On Count Twenty-One, the jury found by a preponderance of the evidence that on or

about October 28, 2008, Sean Dunne engaged in an intentionally fraudulent transfer of money

from his joint Credit Suisse account with Gayle Killilea to Gayle Killilea’s individual account in



                                                3
          Case 3:15-cv-00050-JAM Document 642 Filed 01/28/21 Page 4 of 12




violation of Irish law. They found Defendant Killilea liable for damages in the amount of

€3,015,000. Id. at 8.

         Finally, on Count Twenty-Seven, the jury found by clear and convincing evidence that on

or about various dates in July 2010 to November 2010, Sean Dunne engaged in an intentionally

fraudulent transfer of money to Gayle Killilea in violation of Connecticut law. They found

Defendant Killilea liable for damages in the amount of $278,297.18

    Verdict                 Applicable Law                           Damages Award

    Count One: Gayle        Intentional Fraud-transfer of the
    Killilea                Walford property, U.S. Bankruptcy        € 14,000,000
                            Code
    Count Three: Gayle      Intentional Fraud-transfer of real
    Killilea                property 81 North Wall Quay, Dublin,     €   100,000
                            U.S. Bankruptcy Code
    Count Four: Gayle       Constructive Fraud-81 North Wall
    Killilea                Quay, Dublin, U.S. Bankruptcy Code       €   200,000

    Count Ten: Gayle        Constructive Fraud-Lucy Partnership      €   112,500
    Killilea                Payments, U. S. Bankruptcy Code          €    95,500
                                                                     €    50,000

    Count Eleven: Gayle     Intentional Fraud-Lucy Partnership       € 123,956
    Killilea                Payments, Irish Law                      €    68,750
    Count Twenty-One:       Intentional Fraud, Money Transfer,       € 3,015,000
    Gayle Killilea          Irish Law
    Count Twenty-Seven:     Intentional Fraud-Money Transfer,        $   278,297.18
    Gayle Killilea          Connecticut Law
    TOTAL DAMAGES                                                    €17,765,706 1
    AWARDED IN
    EUROs
    TOTAL DAMAGES                                                    $   278,297.18
    AWARDED in U.S.
    DOLLARS




1
 The Trustee asserts that the “jury awarded in excess of €17,838,000, plus $278,000 in damages
pursuant to 11 U.S.C. §§548, 544, 550 and Irish law.” (ECF No. 621 at 6).
                                                4
              Case 3:15-cv-00050-JAM Document 642 Filed 01/28/21 Page 5 of 12




              The Trustee estimates that the damages awarded in U.S. dollars total $22 million, without

      accounting for prejudgment interest, costs or the Trustee’s equitable claims that are pending

      before Judge Meyer. 2 (ECF No. 621 at 4).

              The net proceeds of the 2016 sale of the Walford property, €14,000,00 or

      $12,534,842.71, are being held in the Trustee’s escrow account. Id. at 4 and 7 ¶12. The Trustee

      asserts that he is “at least $9.5 million dollars short of security against the $22 million verdict,

      without accounting for prejudgment interest, costs or the Trustee’s pending equitable claims. Id.

      at 4.

II.   POST-VERDICT PREJUDGMENT REMEDY STANDARD

              Plaintiff seeks a post-verdict prejudgment remedy in the amount of the verdict, along

      with prejudgment interest, pursuant to Rule 64 of the Federal Rules of Civil Procedure and

      Connecticut General Statutes § 52–278a. Rule 64 permits a plaintiff in federal court to utilize

      available state prejudgment remedies to secure a judgment that might ultimately be rendered in

      an action and provides, in pertinent part:

              At the commencement of and throughout an action, every remedy is available
              that, under the law of the state where the court is located, provides for seizing a
              person or property to secure satisfaction of the potential judgment….


      Fed. R. Civ. P. 64. “Connecticut law in turn allows for entry of a prejudgment remedy if a party

      shows probable cause that a judgment will enter in the amount sought for a remedy.” Roberts v.


      2
       “The Trustee assumes that the Court will enter a judgment in U.S. dollars since ‘American
      courts rarely enter judgments in a foreign currency.’” (ECF No. 621 at 6 n.3 ) (citing Yukos
      Capital S.A.R.L. v Saraneftegaz, 592 F. Appx. 8, 12 (2d Cir. 2014) and Competex, S.A. v. Labow,
      783 F.2d 333, 337 (2d Cir. 1986(; and Restatement (Third) of Foreign relations Law §823 (1987)
      (“The traditional United States rule has been that courts in the United States are required to
      render money judgments payable in United States dollars only, regardless of the currency of
      obligation or loss.”). “The Trustee further assumes that the Court will apply the exchange rate
      applicable at the time the Trustee’s causes of action accrued, i.e. the Petition Date.” Id. (citing
      Yukos Capital, 783 F.3d at 12). The Petition date is March 29, 2013. Id. at 5 ¶1.
                                                        5
        Case 3:15-cv-00050-JAM Document 642 Filed 01/28/21 Page 6 of 12




Triplanet Partners LLC, No. 3:12CV1222 JAM, 2014 WL 1831022, at *2 (D. Conn. May 8,

2014) (citing Conn. Gen. Stat. § 52–278d(a)).

       |Connecticut courts have recognized that ‘a prejudgment remedy is available to a party

who has prevailed at the trial level and whose case is on appeal.’” Weber v. FujiFilm Med. Sys.

U.S.A., Inc., No. 3:10CV401 JBA, 2013 WL 6592592, at *6 (D. Conn. Dec. 16, 2013) (quoting

Gagne v. Vaccaro, 80 Conn. App. 436, 454 (2003); see also id. at 453 n. 15 (collecting cases)).

       The purpose of the [prejudgment remedy] statute is to allow a plaintiff who can
       show probable cause that he will eventually succeed on the merits to encumber
       property of the defendant to protect himself from obtaining a judgment which
       cannot be satisfied. At the same time the statute seeks to protect the defendant
       from unreasonable encumbrances. It is as necessary to protect a plaintiff who has
       won at the trial level, when the final disposition of the case awaits appellate
       proceedings, as it is to protect that same plaintiff before trial. There is no reason
       to assume that the legislature intended, by using the phrase ‘final judgment,’ to
       deprive a plaintiff, who awaits final disposition of the case, of the protection
       afforded by this statute.

Id. at *6 (quoting Gagne, 80 Conn. App. at 453 (internal citations and quotation marks omitted)).

 “Probable Cause” is Established

       It is undisputed that probable cause for the entry of a Post-Verdict Prejudgment Remedy

in the amount found by the jury is established. 3 On June 4, 2019, the jury entered a verdict by a

“preponderance of the evidence” standard on Counts One, Three, Four, Ten, Eleven and Twenty-

One, and as to Count Twenty-Seven on a finding of “clear and convincing evidence.” Thus, the

requirement of showing probable cause for a prejudgment remedy in the amount of the verdict

has been satisfied. No evidentiary hearing on this motion is necessary. Similarly, the jury




3
 “Killilea concedes that the verdict can establish probable cause and thus [the] Court may view
that the Trustee is entitled to obtain security on Connecticut assets to secure the verdict of
€17,765,706 in Euros and $278,297.18 in dollars.” (ECF No. 628 at 15).
                                                 6
        Case 3:15-cv-00050-JAM Document 642 Filed 01/28/21 Page 7 of 12




determined the damages in this case, so the Court need not make a determination on how much

of Defendant Killilea’s property may be properly attached.

       “The purpose of the prejudgment remedy statute is ‘to secure the defendants' assets,

forestalling the dissipation thereof, while awaiting a final judgment.’” Gagne, 80 Conn. App. at

452 (quoting Cahaly v. Benistar Property Exchange Trust Co., 73 Conn. App. 267, 277, 812

A.2d 1, cert. granted on other grounds, 262 Conn. 925, 814 A.2d 378 (2002)).

       Generally, a hearing is required before a prejudgment remedy may issue. See
       Conn. Gen. Stat. § 52–278d. However, because there has already been a trial
       and jury verdict on Plaintiff's claims, such a hearing is unnecessary in this
       case. Cf. Bank of Boston Connecticut v. Schlesinger, 220 Conn. 152, 156 (1991)
       (noting that the hearing required by the prejudgment remedy “is not contemplated
       to be a full scale trial on the merits of plaintiff's claims.”); New England Health
       Care Employees Welfare Fund v. iCare Management, LLC, 792 F. Supp. 2d 269,
       283 (D. Conn. 2011).

Weber, 2013 WL 6592592, at *5 (emphasis added).

       The Trustee’s Motion for Post-Verdict Prejudgment Remedy is GRANTED against

Defendant Killilea in the amount of €17,765,706 and $278,297.18, to secure the jury verdict.

       The Trustee’s Motion for an Updated Asset Disclosure is GRANTED. Under

Connecticut law, a disclosure of assets is ordered if a prejudgment remedy is ordered. See Conn.

Gen. Stat. § 52–278n. The Court ordered Defendant Killilea to disclose assets on September 16,

2019. (ECF No. 551). An updated disclosure of assets is appropriate in light of the passage of

time and the Post-Verdict Prejudgment Remedy entered in this case. Defendant Killilea will,

within fourteen (14) days of issuance of this ruling, update for the Trustee the existence, location

and extent of any property, as defined by Conn. Gen. Stat. § 52–278a(e), sufficient to satisfy a

total judgment in the amount of €17,765,706 and $278,297.18.

       The net proceeds of the 2016 sale of the Walford property are being held in the Trustee’s

escrow account in the amount of €14,000,000, or $12,534,842.71. (ECF No. 621 at 4 and 7 ¶12).


                                                 7
          Case 3:15-cv-00050-JAM Document 642 Filed 01/28/21 Page 8 of 12




The Trustee asserts that he is “at least $9.5 million dollars short of security against the $22

million verdict, without accounting for prejudgment interest, costs or the Trustee’s pending

equitable claims….” Id. at 4.

          The Trustee’s request to attach and/or garnish assets sufficient to satisfy the prejudgment

remedy is GRANTED. “ ‘Prejudgment remedy’ means any remedy or combination of remedies

that enables a person by way of attachment, foreign attachment, garnishment or replevin to

deprive the defendant in a civil action of, or affect the use, possession or enjoyment by such

defendant of, his property prior to final judgment but shall not include a temporary restraining

order.” Wachovia Bank, N.A. v. Cummings, No. 309CV957SRU, 2010 WL 466160, at *5 (D.

Conn. Feb. 8, 2010) (quoting Conn. Gen. Stat. § 52–278a (d)(emphasis added)). A prejudgment

attachment of the Defendant Killilea’s property shall enter, sufficient to secure a judgment of

€17,765,706 and $278,297.18.

          The Trustee may issue a writ of attachment to secure any assets in aid of the prejudgment

remedy, including but not limited to Defendant Killilea’s membership interest in WAHL, LLC,

which holds a fee simple interest the property located at 22 Stillman Lane, Greenwich, CT;

Killilea’s membership interest in Mountbrook USA, LLC.; attaching and/or garnishing any rents

of 22 Stillman Lane, Greenwich, CT paid to WAHL, LLC; and attaching Defendant Killilea’s

interest in other non-US assets in which she holds an interest.

          Connecticut law provides for the “foreign attachment” or garnishment against third

parties

          When the effects of the defendant in any proposed or pending civil action in
          which a judgment or decree for the payment of money may be rendered are
          concealed in the hands of his agent or trustee so that they cannot be found or
          attached, or when a debt other than earnings, as defined in subdivision (5) of
          section 52-350a, is due from any person to such defendant….


                                                   8
        Case 3:15-cv-00050-JAM Document 642 Filed 01/28/21 Page 9 of 12




Conn. Gen. Stat. § 52-329; see England v. England, 184 Conn. 85, 88 (1981) (Conn. Gen. Stat.

§52-329 “provides that the process of foreign attachment is available “in any civil action in

which a judgment or decree for the payment of money may be rendered.”); Bristol Savings Bank

v. Silver, Civ. No. 3:95CV288 (JBA), 208 B.R. 100, 103 (D. Conn. 1996) (“Connecticut law

provides for a garnishment procedure known as ‘foreign attachment’ in pending civil actions.”);

W & D Acquisition, LLC v. First Union Nat. Bank, 262 Conn. 704, 708 (2003) (foreign

attachment or garnishment under Conn. Gen. Stat. §52-529 may be utilized to “require a bank to

comply with garnishment process,”).

       It is uncontested that the Court has in personam jurisdiction over Defendant Killilea. This

Court finds that it has authority to issue ancillary orders based on the Court's in personam

jurisdiction under a probable cause standard. See Garnet Analytics, Inc. v. Diversified Sols., Inc.,

No. 3:12CV716 (WWE), 2013 WL 12286173, at *3 (D. Conn. July 16, 2013) (“A federal district

court can effectuate a PJR issued under Connecticut law by ordering parties over whom the court

has in personam jurisdiction to take or refrain from taking certain actions.”) (quoting Hamma v.

Gradco Sys., Civ. Nos. B:89-437 (JAC), 8:88-115 (JAC), 1992 WL 336740, *3 (D. Conn. Nov.

4, 1992) (citation omitted); The Final Cut, LLC v. Sharkey, No. X05CV085007365S, 2010 WL

4887193, at *16 (Conn. Super. Ct. Nov. 8, 2010) (“The court finds that the injunction is an

essential adjunct to the prejudgment relief here, since the plaintiff has been frustrated in its

earlier efforts at securing sufficient assets of the defendants to satisfy the PJR.”); Katcher v. 3V

Capital Partners LP, No. X05CV085008383S, 2011 WL 1105724, at *20 (Conn. Super. Ct. Feb.

1, 2011)(“The court finds that a temporary injunction is an essential adjunct to the prejudgment

relief being granted here.”). “To find otherwise would undermine the important policy of

preventing a party from frustrating justice by removing assets from the court's territorial



                                                  9
        Case 3:15-cv-00050-JAM Document 642 Filed 01/28/21 Page 10 of 12




jurisdiction, and, importantly, would render a prejudgment remedy unavailable in cases with out

of state defendants whose assets are located out of state.” Id. at *3 (internal quotation marks

omitted).

       Accordingly, Defendant Killilea is hereby ordered to bring assets to Connecticut and turn

them over to the Court for attachment within fourteen (14) days, in accordance with the Post-

Verdict Prejudgment Remedy granted. Alternatively, Defendant Killilea may elect to post a cash

bond equal to the amount of the prejudgment remedy, or the amount by which the assets brought

to Connecticut and made available for attachment falls short of the amount of the prejudgment

remedy.

       The parties strongly dispute whether the Trustee currently has security over assets to

satisfy the Post-Verdict Prejudgment Remedy. Although Defendant Killilea argues that the

Trustee has no legal basis to attach non-U.S. assets, she cites to no caselaw to support her

argument. Rather, she contends that the Trustee “ignores that given that the verdict is mostly

secured already, any such attachment order would need to be limited to the balance of

€1,008,715 of the verdict not secured by U.S. assets.” (ECF No. 628 at 2 2). She further expresses

a willingness to reach an agreement to offer assets sufficient to secure the Post-Verdict

Prejudgment Remedy. She states, “in exchange for the release of the current Mareva and existing

OA [Official Assignee for the Irish Bankruptcy Court] lien against LBH [“Lagoon Beach Hotel

and Spa”], Killilea would certainly consider posting additional security in the U.S. to fully cover

the verdict.” Id.

       Either party may seek to modify this prejudgment remedy at a later date by filing a

Motion for a Supplemental Order in Aid of Post-Verdict Prejudgment Remedy or a Motion to




                                                10
              Case 3:15-cv-00050-JAM Document 642 Filed 01/28/21 Page 11 of 12




       Modify the Post-Verdict Prejudgment Remedy after a determination on prejudgment interest,

       post-judgment interest, costs and other equitable claims.

III.   CONCLUSION

              For the reasons stated, Plaintiff’s Renewed Motion for Post-Verdict, Prejudgment

       Remedies Pursuant to Fed. R. Civ. P. 64 and Connecticut Law (ECF No. 621 ) is GRANTED

       against Defendant Killilea in the amount of the jury verdict entered June 4, 2019, totaling

       €17,765,706 4 and $278,297.18.

              It is ORDERED that, the Motion for an Updated Asset Disclosure is GRANTED.

       Defendant Killilea will comply with this ruling and order within fourteen (14) days.

              It is further ORDERED that, Defendant Killilea is enjoined from using, reducing,

       diminishing, transferring, disposing of, and/or dissipating assets or property while Defendant

       Killilea complies with the Court’s order to satisfy the Post-Verdict Prejudgment Remedy.

              This is not a Recommended Ruling, but a ruling on a non-dispositive motion, 5 the

       standard of review of which is specified in 28 U.S.C. §636; Fed. R. Civ. P. 6(a) & 72; and Rule

       72.2 of the Local Rules for United States Magistrate Judges. As such, it is an order of the Court

       unless reversed or modified by the District Judge upon timely made objection.



       4
        The Trustee asserts that the “jury awarded in excess of €17,838,000, plus $278,000 in damages
       pursuant to 11 U.S.C. §§548, 544, 550 and Irish law.” (ECF No. 621 at 6).
       5 It has long been the rule in this district that a PJR application is a non-dispositive motion, and
       upon referral to a Magistrate Judge, does not require a recommended ruling. Aetna Life Ins. Co.
       v. Tooth Savers Dental Serv., No. 96 CV 102453(GLG), 1997 WL 102453, at *1 (D. Conn. Feb.
       5, 1997). See also Doe v. Bruno, No. 3:17 CV 217 (JAM), 2017 WL 1424298, at *4, n.3 (citing
       cases).




                                                       11
       Case 3:15-cv-00050-JAM Document 642 Filed 01/28/21 Page 12 of 12




See 28 U.S.C. § 636(b)(written objection to ruling must be filed within fourteen calendar

days after service of same); Fed. R. Civ. P. 6(a) & 72; Rule 72.2 of the Local Rule for United

States Magistrate Judges, United States District Court for the District of Connecticut; Small v.

Secretary of HHS, 892 F.2d 15, 16 (2d Cir. 1989)(failure to file timely objection to Magistrate

Judge's recommended ruling may preclude further appeal to Second Circuit).

       SO ORDERED, this 28th day of January 2021, at Bridgeport, Connecticut.

                                              /s/ William I. Garfinkel
                                             WILLIAM I. GARFINKEL
                                             United States Magistrate Judge




                                                12
